510 U.S. 1190
Federal Election Commissionv.NRA Political Victory Fund et al.
No. 93-1151.
Supreme Court of United States.
March 21, 1994.

1
Appeal from the C. A. D. C. Cir.


2
The Solicitor General is invited to file a brief in this case expressing the views of the United States with respect to the following question: "Whether the Federal Election Commission has statutory authority to represent itself in this case in this Court?" JUSTICE GINSBURG took no part in the consideration or decision of this order.